Citation Nr: 0905588	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to the service-connected 
left knee disability.  

2.  Entitlement to an increased rating for anterior cruciate 
ligament deficiency with degenerative arthritis of the left 
knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982 
and from November 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in October 2008.  A transcript of the 
hearing has been associated with the record.


FINDINGS OF FACT

1.  A left shoulder disability  is not shown to have been 
caused or aggravated by a service connected disability.

2.  The Veteran's left knee instability is severe.

3.  The Veteran's left knee disability is manifested by 
flexion limited to 95 degrees by pain.


CONCLUSIONS OF LAW


 1.  A left shoulder disability is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2008).

2.  The criteria for a rating in excess of 30 percent for 
left anterior cruciate ligament deficiency have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a rating of 10 percent for degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

The Veteran's claim of entitlement to service connection for 
a left shoulder disability and for an increased rating for 
the left knee disability was received in October 2005.

A letter dated in October 2005 advised the Veteran that 
additional evidence was required.  He was asked to send any 
pertinent treatment records.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining further relevant evidence.  The Veteran was told 
that he should identify evidence showing that his service-
connected disability had become worse.  He was also advised 
of the evidence necessary to support a claim of entitlement 
to service connection.

An additional October 2005 letter provided essentially the 
same information, but discussed the evidence necessary to 
support service connection on a secondary basis.

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In March 2008 the Veteran was provided with the diagnostic 
criteria pertaining to the evaluation of his left knee 
disability.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the Veteran's history and provided in 
depth examinations of his functional capability.  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The service treatment records are without reference to left 
shoulder disability and it is not contended otherwise.

VA treatment records dated in February 2005 are negative for 
any complaint or abnormal finding pertaining to the Veteran's 
left shoulder.

In May 2005, the Veteran reported that he had fallen 
approximately one and one half months previously and had a 
nagging pain in his left shoulder.  The assessment was 
tendonitis.  

An October 2005 VA outpatient record indicates that the 
provider completed paperwork stating that the Veteran could 
tolerate stooping and squatting for his job as a letter 
carrier.  The provider noted that the Veteran remained 
prohibited from walking for longer than 30 minutes without a 
five to ten minute break.

The report of a VA orthopedic consultation conducted in 
November 2005 indicates a probable rotator cuff tear.  The 
Veteran reported that approximately eight months previously, 
his left knee had given out and he fell on his left shoulder.  
He stated that his shoulder had not improved over time.  

On VA examination in November 2005, the Veteran's history was 
reviewed.  The examiner noted that the Veteran had an 
anterior cruciate ligament tear in 1992 and had not undergone 
surgical repair.  The Veteran complained of daily aching and 
stiffness, as well as instability for the previous one and 
one half years.  He stated that in February 2005 his left 
knee buckled out from underneath him and caused a fall onto 
his left shoulder.  He noted that he had residual pain in his 
left shoulder with limited motion, aching, and stiffness.  On 
physical examination, the Veteran had full range of motion of 
the left knee, with zero degrees of extension and 140 degrees 
of flexion.  The Veteran's left knee was painful with 
squatting, but otherwise had good passive range of motion.  
There was no additional limitation with repetition of 
movement that was related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The left knee was without 
acute head, redness, swelling, or tenderness.  Stability was 
intact, with negative anterior drawer, Lachman's, and 
McMurray tests.  The medial and collateral ligaments were 
normal to varus and valgus testing, in neutral and at 30 
degrees of flexion.  The examiner noted that a November 2005 
orthopedic consultation report reflected probable left 
rotator cuff rupture.  The diagnoses were minimal 
degenerative joint disease of the left knee and probable left 
rotator cuff rupture.  The examiner opined that it was less 
likely than not that the Veteran's left shoulder disability 
was directly related to disease associated with his left knee 
disability.  He noted that the Veteran did not demonstrate 
enough instability in regard to examination of the left knee 
that would be responsible for a fall that caused such an 
injury to his left shoulder.  He also noted that the Veteran 
was seen during February 2005 and no note of serious 
instability of the knee was recorded at that time.  

In February 2006 the Veteran stated that the instability in 
his left knee had become worse.  

A November 2007 treatment report by a VA orthopedic clinic 
indicates that the Veteran had active flexion of his left 
knee to 120 degrees.  Lachman's and anterior drawer signs 
were positive without end point.  McMurray's was negative and 
collateral ligaments were intact.  The assessment was 
moderate degenerative joint disease of the left knee.

An additional VA examination was conducted in December 2007.  
The Veteran stated that his condition had been progressive 
over the years.  He complained of a constant dull ache of the 
left knee with increased pain on prolonged positioning, 
standing, walking, and climbing and descending stairs.  He 
complained of occasional giving way and noted that he 
required the use of a knee support.  He reported occasional 
minor swelling with prolonged standing and walking.  He 
denied a history of locking.  On physical examination, there 
was evidence of pain at 95 degrees of flexion.  There was no 
evidence of additional pain, fatigue, weakness, lack of 
endurance, or loss of coordination with repetitive movement.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Gait and posture were normal.  There was no 
ankylosis.  The knee joint was stable anterior, posterior, 
and laterally.  McMurray and Lachman's tests were negative.  
The diagnosis was moderate degenerative joint disease of the 
left knee.

The Veteran was seen by a private physician in July 2008.  He 
complained of increasing left knee pain.  Physical 
examination revealed zero degrees of extension and 103 
degrees of flexion.  There was minimal swelling and no 
echymoses.  Stability testing revealed no dislocations, 
subluxations, or ligamentous laxity.  There was no clinical 
malalignment.  Muscle strength and tone revealed no 
spasticity, atrophy, or decreased strength.  Lachman's', 
pivot shift, McMurray, and anterior drawer tests were 
negative.  

At his October 2008 hearing, the Veteran testified that his 
left knee buckled five to six times per month and that VA had 
prescribed a knee brace.  He stated that the disability had 
affected his ability to perform his job as a mail carrier 
when he was on a walking route, but that his current duties 
did not require a great deal of walking.  He stated that 
after 15 or 20 minutes of walking he required support to take 
some of the pressure off of his joints.  He related that his 
age and weight precluded his being a surgical candidate and 
that the only treatment was medication and physical therapy.  
With respect to his claimed left shoulder disability, the 
Veteran related that he had fallen when his knee buckled and 
that he braced himself with his left arm.  He stated that he 
noticed some pain at the time and that he finally went to VA 
after one and one half months when it did not improve.  

Analysis

	Service Connection

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed left shoulder disability is the 
result of participation in combat with the enemy.  Therefore, 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for the 
Veteran's left shoulder disability.  For purposes of 
establishing secondary service connection, there is post-
service medical evidence of a left shoulder disability, and 
the Veteran is in receipt of service connection for a left 
knee disability.  He claims that a fall caused by his 
service-connected left knee disability resulted in an injury 
to his shoulder.  

Despite his contentions, the Veteran has neither produced nor 
identified evidence showing that his service-connected left 
knee disability either caused or aggravated a left shoulder 
disability.  Rather, the November 2005 VA examiner concluded 
that it was less likely than not that the Veteran's left 
shoulder disability was related to the service-connected left 
knee disability.  He supported his conclusion by pointing out 
that the left knee did not demonstrate enough instability to 
be responsible for a fall causing injury to the left 
shoulder.  He also noted that the veteran did not immediately 
report the claimed February 2005 injury to his shoulder.  The 
Board notes that the evidence supports the examiner's finding 
of no serious instability during the time of the claimed 
injury.  In essence, the VA examiner provided a reasoned 
opinion, based on complete review of the record, interview, 
and examination.  In assigning high probative value to this 
opinion, the Board notes that the examiner had the claims 
file for review, specifically discussed findings in the 
claims file, obtained a reported history from the Veteran, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  Absent competent evidence showing 
that a left shoulder disability is related to the Veteran's 
left knee disability, service connection must be denied.

The Board has considered the Veteran's statements concerning 
the etiology of this claimed disability.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether his left 
shoulder disability is related either to service or to his 
service-connected left knee disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of this claimed 
disabilities is far too complex a medical question to lend 
itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability and there is no doubt to be 
resolved.



	Evaluation of Left Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Veteran is currently in receipt of a 30 percent 
evaluation for instability of the left knee pursuant to 
Diagnostic Code 5257.  As 30 percent is the maximum 
evaluation assignable under this criteria, it cannot serve as 
the basis for a higher evaluation.

However, in addition to instability of the Veteran's left 
knee, the evidence also demonstrates limitation of flexion.  
Limitation of motion and instability of the knee involve 
different symptomatology and separate ratings are 
specifically allowed.  See VAOGCPREC Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  Here, the 
medical evidence reflects periarticular pathology, pain, and 
limited motion.  Under the circumstances, at least the 
minimum compensable evaluation for the joint is warranted.  
38 C.F.R. § 4.59.  This 10 percent evaluation assigned by the 
Board contemplates the functional equivalent of limitation of 
flexion to 45 degrees.  In order to warrant a higher 
evaluation, there must be evidence of limitation of flexion 
to 30 degrees or the functional equivalent of limitation of 
flexion to 30 degrees.

With respect to the possibility of a higher evaluation based 
on limitation of motion, the Board notes that at worst, the 
Veteran's right knee flexion was measured at 95 degrees due 
to pain in December 2007.  Extension has been consistently 
full, at zero degrees.  As such, a higher evaluation is not 
warranted for limitation of motion of the left knee.  More 
specifically, the evidence generally establishes an adequate 
range of motion with some pain on motion.  However, the 
Veteran is not functionally limited to 30 degrees of flexion.  
In addition, extension does not warrant a separate evaluation 
as his extension is normal.

The Veteran has consistently complained of pain, and is noted 
to use a brace issued by VA.  The Board accepts that the 
Veteran has functional impairment, pain, and pain on motion.  
See DeLuca.  However, neither the lay nor medical evidence 
reflects the functional equivalent of flexion limited to 30 
degrees, impairment of extension, nor ankylosis required for 
a higher evaluation.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for limitation of 
extension of the left knee is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board has concluded that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service connected left knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).





ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
anterior cruciate ligament deficiency is denied.

Entitlement to a separate 10 percent evaluation for right 
knee limitation of flexion is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


